Title: From John Adams to Daniel Webster, 23 December 1821
From: Adams, John
To: Webster, Daniel



Dear Sir,—
Montezillo, December 23, 1821.

I thank you for your discourse, delivered at Plymouth on the termination of the second century of the landing of our forefathers. Unable to read it, from defect of sight, it was last night read to me, by our friend Shaw. The fullest justice that I could do it, would be to transcribe it a full length. It is the effort of a great mind, richly stored with every species of information. If there be an American who can read it without tears, I am not that American. It enters more perfectly into the genuine spirit of New England, than any production I ever read. The observations on the Greeks and Romans; on colonization in general; on the West India Islands; on the past, present, and future in America, and on the slave-trade, are sagacious, profound, and affecting in a high degree.
Mr Burke is no longer entitled to the praise—the most consummate orator of modern times.
 What can I say of what regards myself? To my humble name, “Exegisti monumentum œre perennius.”
This oration will be read five hundred years hence, with as much rapture as it was heard. It ought to be read at the end of every century, and indeed at the end of every year, for ever and ever.
I am, Sir, with the profoundest esteem, your obliged friend, and very humble servant,
John Adams.